 

UNITED sTATEs DIsTRICT Co
soUTHERN DISTRICT oF CALIFORNIA MAR 0 4 2319

UNITED STATES OF Al\/IERICA, cLEP\< il s answer r.ouRT

 

 

_' o era cr " F cAt\FoRNlA
Cas'e No. 18CR5 -r{,u:§liB i !Miij)o; oEPuTY
Plaintiff,
vs.
.TUDGl\/LENT OF DISMISSAL

PEDRO ARTURO JARQUlN-RAMIREZ,

Defendant.

 

 

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

an indictment has been filed in another case against the defendant and the Court has
granted the motion of the Government for dismissal of this case, Without prejudice; or

the Court has dismissed the case for unnecessary delay; or

the Court has granted the motion of the Governrnent for dismissal, Without prejudice; or
the Court has granted the motion of the defendant for a judgment of acquittal; or

a jury has been Waived, and the Court has found the defendant not guilty; or

the jury has returned its verdict, finding the defendant not guilty;

® l:l l:l E [] E !E

of the offense(s) as charged in the Indictmentflnfonnation:

Title 8 USC 1325 - Illegal Entry (Felony) and Title 8 USC 1325 - Illegal Entry
(Misdemeanor)

 

 

//W
/ ,,
Dated: 3/1/2019 / /@/

Hor`i.`Ca'fhy Ann Bencivengo
United States District Judge

